ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-244, concluding that NEIL M. DAY, formerly of TRENTON, who was admitted to the bar of this State in 1998, should be suspended from the practice of law for a period of three months for violating RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that NEIL M. DAY is suspended from the practice of law for a period of three months, effective May 7, 2014, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.